UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4738


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEPHEN DUANE DULA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:06-cr-00022-RLV-CH-1)


Submitted:    May 18, 2009                    Decided:   June 5, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roderick M. Wright, Jr., THE WRIGHT LAW FIRM OF CHARLOTTE,
P.L.L.C., Charlotte, North Carolina, for Appellant.     Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen Duane Dula pled guilty pursuant to a written

plea agreement to one count of conspiracy to possess with intent

to distribute fifty grams or more of cocaine base and five grams

or more of powder cocaine, in violation of 21 U.S.C. §§ 841, 846

(2006).      The   district    court      imposed     the   statutory      mandatory

minimum sentence of 120 months in prison.               Dula timely appealed.

            Counsel    for    Dula   filed      a   brief   in    accordance    with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal, but questioning whether

the district court fashioned a reasonable sentence.                       Finding no

reversible error, we affirm.

            A review of the record reveals no error in sentencing.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).     Gall v. United States, 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether    inside,    just    outside,        or   significantly     outside      the

[g]uidelines range,” is for abuse of discretion.                      Id. at 591.

Sentences within the applicable guidelines range may be presumed

by   the   appellate   court    to   be       reasonable.        United   States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).



                                          2
               The district court followed the necessary procedural

steps in sentencing Dula, appropriately treating the sentencing

guidelines as advisory, properly calculating and considering the

applicable guidelines range, and weighing the relevant § 3553(a)

factors.        Dula’s guidelines range was 108 to 135 months but

because of the statutory mandatory minimum sentence, his range

became 120 to 135 months.                  Dula’s 120-month sentence, which is

the   low    end    of        the    applicable    guidelines         range,    below     the

statutory maximum of life, and the minimum sentence the district

court was required to impose, may be presumed reasonable by this

court.      Pauley, 511 F.3d at 473.              We conclude that the district

court    did      not    abuse       its   discretion     in    imposing       the   chosen

sentence.

               We have reviewed Dula’s pro se supplemental brief and

find no merit to his claims.                 In accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.                  We therefore affirm the district court’s

judgment.         This    court       requires    that   counsel       inform    Dula,      in

writing,     of    the    right       to   petition   the      Supreme    Court      of   the

United   States         for    further     review.       If    Dula    requests      that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                         Counsel’s motion must

state that a copy thereof was served on Dula.

                                              3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4